 Case 4:16-cv-00902-ALM Document 17 Filed 10/09/18 Page 1 of 3 PageID #: 301




                          United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION


SECURITIES AND EXCHANGE                            §
COMMISSION                                         §
                                                   §   CIVIL ACTION NO. 4:16-CV-902
                                                   §
v.                                                 §   JUDGE MAZZANT
                                                   §
MATTHEW CARL GRIFFIN and                           §
WILLIAM DANIEL GRIFFIN                             §

                                      FINAL JUDGMENT

       Defendants Matthew Carl Griffin and William Daniel Griffin entered into a partial

settlement with Plaintiff Securities and Exchange Commission (the “SEC”)—consenting to the

entry of interlocutory judgments against them (the “Interlocutory Judgments”), without admitting

or denying the allegations of the Complaint, which the Court has entered (Dkt. #5; Dkt. #6).

Among other things, the Interlocutory Judgments permanently enjoin Defendants from violating

certain provisions of the federal securities laws. The Interlocutory Judgments remain in effect.

       The Interlocutory Judgments left for later determination by the Court—on motion of the

SEC—the issue of what monetary relief should be ordered against Defendants. The SEC has now

properly moved the Court to resolve that issue. After considering the SEC’s Complaint, its motion

for monetary remedies and for final judgment, and all other relevant filings, the Court has, by

separate order, granted the SEC’s motion.

       THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

Defendants are liable, jointly and severally, for disgorgement of $6,987,965.38, representing the

proceeds gained as a result of the conduct alleged in the Complaint, together with prejudgment

interest thereon of $499,465.63, for a total of $7,487,431.01.
 Case 4:16-cv-00902-ALM Document 17 Filed 10/09/18 Page 2 of 3 PageID #: 302



       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

Defendants are each separately liable for a civil penalty of $100,000, pursuant to Section 20(d) of

the Securities Act of 1933 (“Securities Act”) and Section 21(d)(3) of the Securities Exchange Act

of 1934 (“Exchange Act”).

       Defendants will satisfy this obligation by paying $7,487,431.01, the amount owed jointly

and severally, in addition to the $100,000 Defendants each owe individually, to the SEC within 30

days after entry of this Final Judgment.

       Defendants may transmit payment electronically to the SEC, which will provide detailed

ACH transfer/Fedwire instructions on request. Payment may also be made directly from a bank

account via Pay.gov through the SEC website at http://www.sec.gov/about/offices/ofm.htm.

Defendants may also pay by certified check, bank cashier’s check, or United States postal money

order payable to the Securities and Exchange Commission, which will be delivered or mailed to:

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and which will be accompanied by a letter identifying the case title, civil action number, name of

this Court, and name of the defendants in this action. The letter will also specify that payment is

made pursuant to this Final Judgment. The SEC will send the funds paid pursuant to this Final

Judgment to the United States Treasury.

       The SEC may enforce the Court’s judgment for disgorgement and prejudgment interest by

moving for civil contempt (and/or through other collection procedures authorized by law) at any

time after 30 days following entry of this Final Judgment. Defendants will pay post- judgment

interest on any delinquent amounts pursuant to 28 U.S.C. § 1961.
     Case 4:16-cv-00902-ALM Document 17 Filed 10/09/18 Page 3 of 3 PageID #: 303



           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, for purposes of

    exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. § 523, the

    allegations in the complaint are true and admitted by Defendants, and further, any debt for

    disgorgement, prejudgment Final Judgment or any other judgment, order, consent order, decree or

    settlement agreement entered in connection with this proceeding, is a debt for the violation by

    Defendants of the federal securities laws or any regulation or order issued under such laws, as set

    forth in Section 523(a)(19) of the Bankruptcy Code, 11 U.S.C. § 523(a)(19).

           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court will

.   retain jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.

           There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

    Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.

           SO ORDERED.

           SIGNED this 9th day of October, 2018.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE
